ON REHEARING
Before LOTTINGER and COVING-TON, JJ., and BAILES, J. Pro Tern.
PER CURIAM.
We granted a rehearing herein limited to the question of whether the excess award bears seven percent per annum or. five percent per annum interest from date of judicial demand until paid.
This Court erroneously awarded seven percent per annum interest. The correct award of interest is five percent for the reason that this suit was filed by the plaintiff-expropriator on March 11, 1969, at which time the legal interest was five percent per annum. It was not until the effective date of Act 315 of 1970, which was subsequent to the filing of this action, that the legal interest was raised to seven percent.
For this reason, the decree of our original opinion is amended, and, accordingly, there is judgment herein in favor of defendant, Frank Sotile, and against the plaintiff, State of Louisiana, Department of Highways, in the full sum of $46,550, together with legal interest of five percent thereon from date of judicial demand until paid. Plaintiff-appellant is cast for all court costs for which it is liable under the law.
Amended, and as amended, affirmed.